      Case 7:20-cv-01935-AMM-HNJ Document 14 Filed 05/18/21 Page 1 of 2                     FILED
                                                                                   2021 May-18 PM 02:27
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION

 CHERYL SINGLETON,                           )
                                             )
       Petitioner,                           )
                                             )
 v.                                          )    Case No. 7:20-cv-01935-AMM-HNJ
                                             )
 CHAD GARRETT, Warden,                       )
                                             )
       Respondent.                           )

                           MEMORANDUM OPINION

      This is an action for a writ of habeas corpus filed pro se by petitioner Cheryl

Singleton pursuant to 28 U.S.C. § 2241. Doc. 1. Singleton challenges the calculation

of her sentence by the Bureau of Prisons. Id. at 7. The Magistrate Judge entered a

report on April 19, 2021, recommending that this petition be dismissed without

prejudice. Doc. 13. Although the parties were advised of their rights to file objections

to the report and recommendation within fourteen days, no objections have been

received.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the Magistrate Judge’s report and recommendation, the court

ADOPTS the magistrate judge’s findings and ACCEPTS his recommendation.

Accordingly, the petition for writ of habeas corpus is due to be DISMISSED

WITHOUT PREJUDICE.
Case 7:20-cv-01935-AMM-HNJ Document 14 Filed 05/18/21 Page 2 of 2




A separate Final Order will be entered.

DONE and ORDERED this 18th day of May, 2021.



                             _________________________________
                             ANNA M. MANASCO
                             UNITED STATES DISTRICT JUDGE




                               2
